department of the treasury internal revenue servlce washington d c tax_exempt_and_government_entities_division aug uniform issue list legend taxpayer a plan b company c financial_institution d financial_institution e account f amount dear this is in response to your request dated date as supplemented by information dated may july july august and in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code regarding the distribution of amount from plan b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from plan b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to an error by company c in failing to follow her instructions and inform taxpayer a of her ability to roll over amount to an individual_retirement_account ira as required by sec_402 ofthe code taxpayer a represents that she is a retired participant in plan b which is sponsored by her former employer company c taxpayer a represents that she retired from company c in and received what she believed was a total_distribution from plan b the distribution was transferred directly to an ira with financial_institution d on date taxpayer a to her surprise received an additional distribution of amount from plan b the letter from plan b indicated that the distribution was made based on taxpayer a's instructions at about this time company e stopped self-administering shareholder accounts and transferred their management of these accounts to financial_institution e as a result taxpayer a was unable to get either a clear explanation of the nature of the funds or information about where they were transferred taxpayer a later learned that the funds had been transferred to account f an existing non-ira account with financial_institution e the date letter did not inform taxpayer a that she had days to rollover the additional distribution as required by sec_402 of the code as a result taxpayer a did not rollover the distribution within 60-days the error was discovered when taxpayer a received the form 1099-r after the 60-day rollover period had expired based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement contained in sec_402 cx3 of the code with respect to the distribution of amount from plan b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that any amount transferred in a direct trustee-to-trustee transfer in accordance with sec_401 a shall not be includable in gross_income for the taxable_year of such transfer sec_401 a provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations regulations q a-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_402 of the code provides for a written explanation to recipients of distributions eligible for rollover treatment sec_402 provides in pertinent part that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of the provisions under which the recipient may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her assertion that the failure to accomplish a timely rollover of amount was due to the error of company e in failing to inform taxpayer a of her ability to roll over amount to an ira as required by sec_402 of the code therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount to an ira will be f------- considered a valid rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
